Case 9:18-cv-80176-BB Document 352 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                           DR. CRAIG WRIGHT’S RESPONSE
          TO PLAINTIFFS’ MOTION REGARDING THE DEPOSITION OF MRS. WATTS

         The issue that plaintiffs raise in their motion [D.E. 344] (the “Motion”) concerning Mrs.

  Ramona Watts is entirely of plaintiffs’ own making. Plaintiffs have repeatedly represented to this

  Court that they believe Mrs. Watts’ testimony to be necessary to support their claims. See, e.g.,

  Plaintiffs’ Motion to Continue Trial [D.E. 145] at 8 (“[Mrs. Watts’] testimony and the documents

  in her possession will be important for proving Plaintiffs’ claims and determining the merits of

  Craig’s asserted defenses.”).

         Therefore, plaintiffs applied for and obtained authorization from the UK courts, requiring

  Mrs. Watts to produce documents and to sit for a deposition. Mrs. Watts has made herself

  available to plaintiffs, and her deposition is scheduled for January 16, 2020, which is the day after

  plaintiffs will be deposing Dr. Wright in London. In fact, attached as Exhibit A, is Ms. Watts’ UK

  counsel’s letter to plaintiffs acknowledging that plaintiffs and Ms. Watts agreed to the following:

         •       On December 6, 2019, the plaintiffs and Ms. Watts confirmed her deposition date
                 as January 16, 2020, see Ex. A ¶ 4(a);

         •       On December 12, 2019, plaintiffs agreed to pay Ms. Watts’ reasonable costs in
                 connection with her document production and deposition, see id. ¶ 4(b); and
Case 9:18-cv-80176-BB Document 352 Entered on FLSD Docket 12/23/2019 Page 2 of 4



         •       On December 17, 2019, Ms. Watt’s counsel reiterates that plaintiffs are to pay Ms.
                 Watt’s reasonable costs, see id. ¶ 4(c), that Ms. Watts deposition is to take place on
                 January 16, 2020, see id. ¶ 4(d), and that that “Mrs. Watts is not content to let
                 matters drift any further . . . .”
          It was not until recently that plaintiffs told us that the cost to depose and gather documents

  from Mrs. Watts was too high, and that if defendant agrees not to bring her to trial, plaintiffs will

  forego the deposition. We instructed plaintiffs that we may call Mrs. Watts at trial, but that

  depends on a number of factors. We do not carry the burden of proof at trial and it may not be

  necessary to call Mrs. Watts. Additionally, Mrs. Watts is represented by separate counsel and we

  have little control over her attending trial. That is her decision. But we could not simply agree to

  exclude her from trial, solely because plaintiffs do not want to pay her fees and costs in the UK.

         That prompted to plaintiffs to file their Motion, in which they are requesting that the Court

  require defendant to “make” his wife (who is a non-party) sit for a deposition in the U.S or in the

  UK under the Federal Rules of Civil Procedure. This Motion should be seen for what it is—an

  improper attempt to circumvent the UK court’s rules and authority. The Court should deny the

  Motion for the following reasons.

         First, just because Mrs. Watts is married to defendant, it does not follow that defendant

  “controls” her. He can’t make her sit for a deposition.

         Second, there is no basis to exclude Mrs. Watts as a witness at trial, especially where her

  deposition is presently scheduled for January 16, 2020, and where counsel for plaintiffs will

  anyways be in London for the deposition of Dr. Wright. Plaintiffs simply do not want to pay the

  fees and costs associated with her document production and deposition, even though plaintiffs

  represented to the UK court that they would pay Ms. Watts’ fees and costs. See First Witness

  Statement of Velvel (Devin) Freedman at ¶ 5.1(c)(iii), attached as Exhibit B. If plaintiffs are

  unhappy paying Mrs. Watts fees and costs, they should revisit that issue with the UK court.


                                                    2
Case 9:18-cv-80176-BB Document 352 Entered on FLSD Docket 12/23/2019 Page 3 of 4



          Third, none of the cases plaintiffs cited in their Motion support the conclusion that

  defendant should be prevented from calling her as a witness at trial. That’s because defendant has

  done nothing to prevent Mrs. Watts’ deposition, and in fact, defendant did not object to plaintiffs’

  request for this Court to issue letters rogatory. See D.E. 250.

          Fourth, the Court does not have jurisdiction to order a non-party who is a UK resident to

  sit for a deposition that is governed by the Federal Rules of Civil Procedure. Under the Hague

  Convention, plaintiffs are required to adhere to the foreign tribunal’s rules and make their request

  for relief in that court.



                                                      Attorneys for Dr. Craig Wright

                                                      RIVERO MESTRE LLP
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: arolnick@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: zkass@riveromestre.com
                                                      Email: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      BRYAN L. PASCHAL
                                                      Florida Bar No. 091576
                                                      SCHNEUR KASS
                                                      Florida Bar No. 100554




                                                     3
Case 9:18-cv-80176-BB Document 352 Entered on FLSD Docket 12/23/2019 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I certify that on December 23, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.




                                                              /s/ Andres Rivero_______
                                                              ANDRES RIVERO
                                                              Florida Bar No. 613819




                                                   4
